December 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF
                            E.C.

NO. 14-15-00362-CV


                     ________________________________

      This cause, an appeal from the order for temporary in-patient mental health
services, signed April 15, 2015, was heard on the transcript of the record. We
DISMISS the appeal as moot.

      We order E.C. to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.